DETAILED ACTION
The instant application having Application No. 16/675,554 filed on 11/6/2019 is presented for examination by the examiner.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

As per Claims 2 and 3, they recite activating a “column driving signal” from a plurality of “column driving signals”.  However, there is insufficient antecedent basis for the term “column driving signal” in the claims, and it is unclear whether it is meant to antecedently refer to the activated “column selection signal” as recited in Claim 1.  For examination purposes, the Examiner interprets “column selection signal” and “column driving signal” to be synonymous.
Claim 4 is rejected for the reason(s) presented above, due to its dependency on Claim 2.

As per Claim 11, it recites activating a “column driving signal” from a plurality of “column driving signals”.  However, there is insufficient antecedent basis for the term “column driving signal” in the claim, and it is unclear whether it is meant to antecedently refer to the activated “column selection signal” as recited in Claim 10.  For examination purposes, the Examiner interprets “column selection signal” and “column driving signal” to be synonymous.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 7-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guttag (US 4,566,075).

As per Claim 1, Guttag discloses an in-memory arithmetic processor for receiving a first n-bit operand and a second n-bit operand of an arithmetic operation and generating a m-bit output number (Abstract and Figure 5 and Column 2, lines 5-17 and Column 3, lines 29-41, a ROM-based multiplier circuit receives a multiplier and multiplicand digit, e.g. 4-bit operands, and generates e.g. a 4-bit sum and 4-bit carry, i.e. an 8-bit output);
the processor comprising: a memory array comprising memory cells arranged in p rows and q columns, pre-storing m-bit cell values of an arithmetic table used to define the arithmetic operation and generating a number q of m-bit cell values in response to an activated row driving signal associated with the second n-bit operand, and a column selector to select one from the number q of m-bit cell values in response to an activated column selection signal associated with the first n-bit operand to output the m-bit output number, wherein a number of the memory cells is associated with a number of the m-bit cell values (Figures 1-3, 5 and Column 3, lines 29-41, a multiplication table is stored in the ROM comprising 10 rows and 10 columns representing the products of the “row” operand and the “column” operand, wherein the decoded “row” operand activates one selected row line to output 10 results to a column decoder multiplexer, which then selects one of the 10 columns according to the decoded “column” operand to output the 4-bit sum and 4-bit carry representing the product of the multiplier and multiplicand, wherein the ROM stores 100 results in a 10-row x 10-column memory array).

As per Claim 2, Guttag discloses the processor according to claim 1, comprising: a first input circuitry to activate one of q column driving signals according to the first n-bit operand to respectively apply the activated column driving signal and (q−1) deactivated column driving signals to the column selector (Figures 1-2, 5 and Column 2, lines 5-17 and line 62 through Column 3, line 12 and Column 3, lines 29-41, an input circuit decodes the e.g. 4-bit “column” operand to activate one of the “YSEL” signals in the “Y Multiplexer” column decoder and select one of the 10 columns for output);  and a second input circuitry to activate one of p row driving signals according to the second n-bit operand to respectively apply the activated row driving signal and (p−1) deactivated row driving signals to p wordlines of the memory array (Figures 1-2, 5 and Column 2, lines 5-17 and line 62 through Column 3, line 12 and Column 3, lines 29-41, an input circuit decodes the e.g. 4-bit “row” operand to activate one of the “XSEL” signals and select one of the 10 rows for output to the “Y Multiplexer” column decoder).

As per Claim 7, Guttag discloses the processor according to claim 1, wherein the column selector comprises q switches, and each switch comprises a number m of second NMOS devices in a row, and wherein gate electrodes of the second NMOS devices in a row are connected together to receive its corresponding column driving signal (Figures 1-2, a ROM generates a 4-bit output, wherein the Y Multiplexer comprises 3 YSEL lines, each YSEL line in the Y Multiplexer selects from among q=3 columns, each YSEL line comprises m=4 NMOS transistors in a row with gates connected to their respective YSEL line).

As per Claim 8, Guttag discloses the processor according to claim 1, further comprising: an output register for storing the m-bit output number (Figures 7-9, the multiplier circuits include register(s) 80, 110, or 204 for storing the output from the ROM table(s)).

As per Claim 9, Guttag discloses the processor according to claim 1, wherein the memory array is selected from the group comprising a SRAM array, a DRAM array, a ROM array and an non-volatile RAM array (Abstract, a ROM array).

As per Claim 10, Guttag discloses an in-memory arithmetic processing method for receiving a first n-bit operand and a second n-bit operand of an arithmetic operation and generating a m-bit output number (Abstract and Figure 5 and Column 2, lines 5-17 and Column 3, lines 29-41, a ROM-based multiplier circuit receives a multiplier and multiplicand digit, e.g. 4-bit operands, and generates e.g. a 4-bit sum and 4-bit carry, i.e. an 8-bit output);
the method comprising: pre-storing m-bit cell values of an arithmetic table used to define the arithmetic operation by a memory array comprising memory cells arranged in p rows and q columns, generating a number q of m-bit cell values by the memory array in response to an activated row driving signal associated with the second n-bit operand, and selecting one from the number q of m-bit cell values by a column selector comprising q switches in response to an activated column selection signal associated with the first n-bit operand to output the m-bit output number, wherein a number of the memory cells is associated with a number of the m-bit cell values (Figures 1-3, 5 and Column 3, lines 29-41, a multiplication table is stored in the ROM comprising 10 rows and 10 columns representing the products of the “row” operand and the “column” operand, wherein the decoded “row” operand activates one selected row line to output 10 results to a column decoder multiplexer, which then selects one of the 10 columns according to the decoded “column” operand to output the 4-bit sum and 4-bit carry representing the product of the multiplier and multiplicand, wherein the Y Multiplexer column decoder comprises q YSEL lines, i.e. switches, for selecting among q columns, and wherein the ROM stores 100 results in a 10-row x 10-column memory array).

As per Claim 11, Guttag discloses the method according to claim 10, further comprising: prior to the step of selecting and after the step of pre-storing, activating one of q column driving signals according to the first n-bit operand to respectively apply the activated column driving signal and (q−1) deactivated column driving signals to the q switches of the column selector (Figures 1-2, 5 and Column 2, lines 5-17 and line 62 through Column 3, line 12 and Column 3, lines 29-41, an input circuit decodes the e.g. 4-bit “column” operand to activate one of the “YSEL” signals in the “Y Multiplexer” column decoder and select one of the 10 columns for output).

As per Claim 12, Guttag discloses the method according to claim 10, further comprising: prior to the step of generating and after the step of pre-storing, activating one of p row driving signals according to the second n-bit operand to respectively apply the activated row driving signal and (p−1) deactivated row driving signals to p wordlines of the memory array (Figures 1-2, 5 and Column 2, lines 5-17 and line 62 through Column 3, line 12 and Column 3, lines 29-41, an input circuit decodes the e.g. 4-bit “row” operand to activate one of the “XSEL” signals and select one of the 10 rows for output to the “Y Multiplexer” column decoder).

As per Claim 14, Guttag discloses the method according to claim 10, wherein the memory array is selected from the group comprising a SRAM array, a DRAM array, a ROM array and an non-volatile RAM array (Abstract, a ROM array).

Allowable Subject Matter
Claims 5-6, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW SANDIFER whose telephone number is (571)270-5175. The examiner can normally be reached Mon-Fri 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571) 270-3995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW D SANDIFER/            Primary Examiner, Art Unit 2182